Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.1 Filed 01/28/21 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


      MACKENZIE BROWN                                Case No.:

                   Plaintiff,
                                                    HON. ______________________
                                                    United States District Judge

      v.                                            HON. ______________________
                                                    Magistrate Judge



      BRADLEY GATES, CONNIE CLEMONS,
      THE PHIA GROUP, LLC,
      and PROGRESSIVE MARATHON
      INSURANCE COMPANY,

                   Defendants.
      _____________________________________________________________________________
      MARK E. SISSON (P75250)
      THE SAM BERNSTEIN LAW FIRM, PLLC
      Attorneys for Plaintiff
      31731 Northwestern Highway, Suite 333
      Farmington Hills, MI 48334
      248-985-0975/ fax: 248-737-4392
      Secretary: 248-671-1606
      msisson@sambernstein.com
      bwinston@sambernstein.com
      _____________________________________________________________________________

           There is no other civil action between these parties arising out of the
           same transaction or occurrence as alleged in this Complaint pending
           in this Court, nor has any such action been previously filed and
           dismissed or transferred after having been assigned to a judge, nor do
           I know of any other civil action not between these parties, arising out
           of the same transaction or occurrence as alleged in this Complaint that
           is either pending or was previously filed and dismissed, transferred, or
           otherwise disposed of after having been assigned to a judge in this
           Court.

           .
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.2 Filed 01/28/21 Page 2 of 20




                          COMPLAINT AND JURY DEMAND

           NOW COMES the Plaintiff, MACKENZIE BROWN, by and through her

      attorneys, THE SAM BERNSTEIN LAW FIRM, PLLC, by MARK E. SISSON,

      and for her cause of action against the above-named Defendants, BRADLEY

      GATES, CONNIE CLEMONS, THE PHIA GROUP, LLC and PROGRESSIVE

      MARATHON INSURANCE COMPANY states unto this Honorable Court as

      follows:

                                   NATURE OF ACTION

            1.   This is an action to:

                 a. Enforce the terms of a welfare benefit plan administered pursuant

                    to the Employee Retirement Income Security Act of 1974

                    (ERISA), as authorized under 29 U.S.C. § 1132 (a)(3);

                 b. Enjoin acts and practices which violate the terms of the ERISA

                    plan, as authorized under 29 U.S.C. § 1132 (a)(3);

                 c. To the extent that Plaintiff’s funds are subject to an equitable lien

                    imposed by an ERISA benefit plan, require reimbursement by a

                    Michigan no-fault automobile insurance company; and

                 d. An uninsured motorist breach of contract claim for bodily injury

                    sustained as a result of an uninsured Michigan motorist.

                              JURISDICTION AND VENUE




                                              2
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.3 Filed 01/28/21 Page 3 of 20




      2. This Court has exclusive jurisdiction over the ERISA claims pursuant to 29

        U.S.C. § 1132 (e)(1) and 28 U.S.C. § 1331.

      3. This Court has supplemental jurisdiction over related state law claims pursuant

        to 28 U.S.C. § 1367 (a).

      4. Venue is proper in this Court pursuant to 29 U.S.C. § 1132 (e)(2) and 28 U.S.C.

        § 1391 (b).

                                          PARTIES

      5. Plaintiff, MACKENZIE BROWN, is a resident of the City of Davison, County

        of Genesee, State of Michigan.

      6. Defendant, THE PHIA GROUP, LLC, (hereinafter “PHIA GROUP”) is a

        welfare benefit plan administered “solely in the interest of the participants and

        beneficiaries” of the plan pursuant to ERISA, 29 U.S.C. § 1104 (a)(1), and the

        PHIA GROUP is an entity that may sue or be sued under ERISA, 29 U.S.C. §

        1132 (d)(1). The administrative office of the PHIA GROUP is located in

        Canton, Massachusetts.

      7. Defendant, BRADLEY GATES, upon information and belief, is a resident of the

        City of Clio, County of Genesee, State of Michigan

      8. Defendant, CONNIE CLEMONS, upon information and belief, is a resident of

        the City of Mount Morris, County of Genesee, State of Michigan.

      9. Defendant, PROGRESSIVE MARATHON INSURANCE COMPANY,




                                               3
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.4 Filed 01/28/21 Page 4 of 20




        (hereinafter “PROGRESSIVE INSURANCE”), is a domestic company that

        conducts business throughout Michigan, including Genesee County, and the

        resident agent for PROGRESSIVE INSURANCE is located in Kent County.

                                 GENERAL ALLEGATIONS

      10.   At all material times, MACKENZIE BROWN, has been a participant in the

        PHIA GROUP.

      11.   At all material times, MACKENZIE BROWN, also has been insured under

        a contract of Michigan no-fault insurance with PROGRESSIVE INSURANCE,

        including coverage for personal injury protection (PIP) benefits.

      12.   On February 1, 2020, MACKENZIE BROWN, suffered serious injuries

        when she was a driver in a vehicle traveling northbound on S. Center Road in

        Burton, Michigan when its driver, BRADLEY GATES, failed to make proper

        observations when pulling out of a driveway, failed to yield the right of way to

        your Plaintiff, thereby striking the front and side of Plaintiff’s vehicle causing

        serious and permanent injuries to your Plaintiff as hereinafter alleged.

      13.   As a result of the crash, MACKENZIE BROWN, suffered serious injuries,

        including, but not limited to, injuries to the right upper extremity with a

        fractured right wrist with surgical intervention and surgical hardware and

        residual scarring.

      14.   As a result of the injuries she suffered in the February 1, 2020 crash,




                                                4
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.5 Filed 01/28/21 Page 5 of 20




        MACKENZIE BROWN, has required extensive medical treatment, including

        surgical intervention, physical therapy, prescription pain medications, and will

        likely need future treatment.

      15.   As a result of the treatment of the injuries she suffered in the February 1,

        2020 crash, MACKENZIE BROWN, has incurred numerous medical expenses.

      16.   Payment of many of Ms. Brown’s medical expenses have been advanced by

        the PHIA GROUP.

      17.   Due to the nature and extent of the injuries she suffered in the February 1,

        2020 crash, MACKENZIE BROWN has suffered a serious impairment of body

        function within the meaning of M.C.L. § 500.3135, thereby entitling

        MACKENZIE BROWN to recover noneconomic damages from BRADLEY

        GATES.

      18.   The PHIA GROUP, has claimed that it is entitled to reimbursement from

        Ms. Brown of the medical expenses advanced by the Plan.

      19.   PHIA GROUP has claimed that the Plan is a self-funded welfare benefit

        plan administered under ERISA.

      20.   PHIA GROUP has provided a “Booklet” purportedly describing the benefits

        available under the Plan effective January 1, 2015, which includes the

        declaration within the “Plan Information” that:

                  The claims under this self-funded plan are administered by
                  the Claims Administrator under a contract with the Plan



                                                5
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.6 Filed 01/28/21 Page 6 of 20




                 Sponsor. Benefit payments are made from the Plan
                 Sponsor’s general assets.

      21.   Nevertheless, PHIA GROUP now has demanded reimbursement from Ms.

        Brown of “expended payments.”

      22.   As of October 13, 2020, PHIA GROUP is claiming a right of reimbursement

        in the amount of $12,127.47 paid by it for provider claims for Ms. Brown’s

        accident-related treatment.

      23.   PHIA GROUP made these payments despite the fact its “Booklet” contained

        the following “Subrogation” language:

                 When benefits are paid under the Group health plan, the
                 Plan shall be subrogated to all of the Covered Person’s
                 right of recovery against any person or organization to the
                 extent of the benefits paid. The Subscriber, the Covered
                 Person or the person who has the right to recover for a
                 Covered Person (usually a parent or spouse), agrees to
                 make reimbursement to the Plan if payment is received
                 from the person who caused the illness or injury or from
                 that person’s liability carrier.

                 This subrogation shall be a first priority lien on the full or
                 partial proceeds of any settlement, judgment, or other
                 payment recovered by or on behalf of the Covered Person,
                 whether or not there has been full compensation for all his
                 or her losses, or as provided by applicable law. The Plan’s
                 rights shall not be defeated by allocating the proceeds in
                 whole or in part to nonmedical damages.

                 (emphasis added)

      24.   PHIA GROUP made these payments despite the fact its “Booklet” contained

        the following “Contractual Right To Reimbursement” language:



                                               6
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.7 Filed 01/28/21 Page 7 of 20




                  If a Covered Person receives full or partial proceeds from
                  any other source for Covered Services for an Illness or
                  Injury, the Group health plan has a contractual right of
                  reimbursement to the extent benefits were paid under the
                  Plan for the same Illness or Injury. This contractual right
                  to reimbursement shall be a first priority lien against any
                  proceeds recovered by the Covered Person, whether or not
                  the Covered Person has been fully compensated for all his
                  or her losses, or as provided by applicable law.

                  Such proceeds may include any settlement; judgment;
                  payments made under group auto insurance; individual or
                  group no fault auto insurance; another person’s uninsured,
                  underinsured or medical payment insurance; or proceeds
                  otherwise paid by a third party. This contractual right to
                  reimbursement is in addition to and separate from the
                  subrogation right. The Group health Plan’s rights shall not
                  be defeated by allocating the proceeds in whole or in part
                  to nonmedical damages.

      25.   Importantly, the “Contractual Right To Reimbursement” provision of the

        PHIA GROUP booklet applies to the extent “a Covered Person receives full or

        partial proceeds from any other source for Covered Services for an Illness or

        Injury, the Group health plan has a contractual right of reimbursement to

        the extent benefits were paid under the Plan for the same Illness or Injury.”

      26.   A Michigan statute has abolished tort liability for certain damages, including

        all damages for medical expenses, that may be incurred as a result of a motor

        vehicle collision in Michigan. M.C.L. § 500.3135(3).

      27.   Therefore, as a matter of law, the third-party tortfeasor who caused the crash

        that injured Ms. Brown cannot be held responsible for the medical expenses




                                               7
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.8 Filed 01/28/21 Page 8 of 20




        that Ms. Brown incurred as a result of her injuries, and such a noneconomic tort

        recovery is outside the scope of the PHIA GROUP booklet’s subrogation and

        reimbursement provisions.

      28.   Nevertheless, PHIA GROUP has insisted that it is entitled to reimbursement

        from Ms. Brown’s third-party recovery.

      29.   Additionally, Progressive has insisted that its PIP coverage is secondary in

        order of priority to the Plan.

      30.   Although Ms. Brown’s third-party recovery cannot possibly cover the

        expense amount claimed by PHIA GROUP, and it appears that Progressive

        would be liable for the entire amount as the primary insurer, PHIA GROUP has

        refused to seek reimbursement from Progressive.

      31.   The Progressive insurance contract includes PIP coverage for all of Ms.

        Brown’s allowable expenses consisting of all reasonable charges incurred for

        reasonably necessary products, services and accommodations for her care,

        recovery, or rehabilitation arising from the February 1, 2020 crash.

      32.   The Progressive insurance contract declarations indicate that its PIP

        coverage for Ms. Brown is subject to “coordination of medical expenses.”

      33.   Under the terms of the Progressive insurance contract, this means that:

                  We do not provide Personal Injury Protection Coverage
                  for medical expenses for you or any “family member” to
                  the extent that similar benefits are paid or payable under
                  any other insurance, service, benefit or reimbursement



                                               8
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.9 Filed 01/28/21 Page 9 of 20




                    plan (excluding Medicare benefits provided by the Federal
                    Government); and if Coordination of Benefits for medical
                    expenses is indicated in the Schedule or Declarations.

      34.   Thus, the Progressive coordination provision applies only “to the extent that

        similar benefits are paid or payable under any other insurance.”

      35.   To the extent that the Plan has a right of reimbursement from either

        Progressive or from Ms. Brown’s third-party recovery, the expenses advanced

        by the Plan are not ultimately “paid or payable” within the meaning of the

        Progressive insurance contract, and those advanced expenses are not subject to

        coordination by Progressive as a result.

      36.   Rather, Progressive remains responsible for paying Ms. Brown’s allowable

        expenses in this situation, including reimbursement of any advances made by

        the Plan.

      37.   Nevertheless, Progressive has refused to resolve the reimbursement dispute

        directly with the Plan or its contractors.

      38.   Unless corrected, this conflict would leave Ms. Brown without the

        protection of either her Progressive PIP coverage or her health benefits under

        the Plan, potentially allowing medical expenses to consume her entire third-

        party noneconomic damage entitlement.

      39.   Consequently, Ms. Brown seeks declaratory and injunctive relief to protect

        her interest and determine the rights of the parties.




                                                9
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.10 Filed 01/28/21 Page 10 of 20




                    COUNT I: ENFORCEMENT OF ERISA PLAN TERMS
                         PURSUANT TO 29 U.S.C. § 1132(a)(3)


       40.   Plaintiff restates all of the preceding allegations as incorporated herein.

       41.   ERISA authorizes plan participants such as Ms. Brown to seek appropriate

         equitable relief to enforce the terms of a benefit plan pursuant to 29 U.S.C. §

         1132(a)(3).

       42.   The PHIA GROUP booklet contains language that expressly disavows

         coverage for any expense that may be covered by no-fault automobile insurance

         such as the Progressive insurance contract.

        43. Assuming this provision of the PHIA GROUP booklet states the terms of

         the Plan, the preemptive power of ERISA effectively nullifies conflicting state

         law provisions, and this express disavowal of benefits covered by no-fault

         insurance effectively renders Progressive’s PIP coverage primary in the order

         of priority.

        44. Therefore, it would be appropriate for this Court to enforce the terms of the

        Plan in accordance with 29 U.S.C. § 1132 (a)(3), determining that Progressive’s

        PIP coverage is primary in the order of priority under the circumstances of this

        case.




                                                 10
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.11 Filed 01/28/21 Page 11 of 20




        45. It would also be appropriate for the Court to award Ms. Brown the

        reasonable attorney fees and costs incurred in this action pursuant to 29 U.S.C. §

        1132 (g)(1).

             Wherefore, Plaintiff requests this Honorable Court to enforce the terms of

       the Plan in accordance with 29 U.S.C. § 1132 (a)(3), determining that

       Progressive’s PIP coverage is primary in the order of priority under the

       circumstances of this case, compelling Progressive to reimburse the Plan for all

       applicable advanced expenses, and to award Ms. Brown the reasonable attorney

       fees and costs incurred in this action pursuant to 29 U.S.C. § 1132 (g)(1).

       COUNT II: ENJOINING ACTS AND PRACTICES VIOLATING ERISA PLAN
                    TERMS PURSUANT TO 29 U.S.C. § 1132(a)(3)

       46.   Plaintiff restates all of the preceding allegations as incorporated herein.

       47.   ERISA authorizes plan beneficiaries such as Ms. Brown to enjoin any act or

        practice which violates any provision of ERISA or the terms of an ERISA

        plan. 29 U.S.C. § 1132(a)(3).

       48.   A Michigan statute has abolished tort liability for certain damages, including

        all damages for medical expenses, that may be incurred as a result of a motor

        vehicle collision in Michigan. M.C.L. § 500.3135(3).

       49.   Thus, as a matter of law, the third-party tortfeasor who caused the crash that

        injured Ms. Brown cannot be held responsible for the medical expenses which

        Ms. Brown incurred as a result of her injuries.



                                                 11
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.12 Filed 01/28/21 Page 12 of 20




       50.   Consequently, the right of subrogation and reimbursement asserted in the

        PHIA GROUP booklet does not reach Ms. Brown’s third-party recovery, and

        asserting a right of reimbursement against such noneconomic tort recovery would

        violate the express terms of the Plan as stated in the PHIA GROUP booklet.

       51.   Nevertheless, PHIA GROUP has insisted that it is entitled to reimbursement

        from Ms. Brown’s third-party recovery in violation of the Plan terms.

       52.   Therefore, it would be appropriate for the Court to enjoin the Plan and its

        contractors from asserting any right if reimbursement against Ms. Brown’s

        noneconomic tort recovery.

       53.   It would also be appropriate for the Court to award Ms. Brown the

        reasonable attorney fees and costs incurred in this action pursuant to 29 U.S.C. §

        1132(g)(1).

             Wherefore, Plaintiff requests this Honorable Court to enjoin the Plan and its

        contractors from asserting any right of reimbursement against Ms. Brown’s

        noneconomic tort recovery pursuant to 29 U.S.C. § 1132(a)(3), and to award Ms.

        Brown the reasonable attorney fees and costs incurred in this action pursuant to

        29 U.S.C. § 1132(g)(1).

             COUNT III: REIMBURSEMENT OF TORT LIEN BY PROGRESSIVE
                                  INSURANCE

        54. Plaintiff restates all of the preceding allegations as incorporated herein.




                                                12
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.13 Filed 01/28/21 Page 13 of 20




        55. Under the terms of the Progressive Insurance contract, its coordination

        provision is limited in that:

            We do not provide Personal Injury Protection Coverage for
         medical expenses for you or any “family member” to the extent that
         similar benefits are paid or payable under any other insurance,
         service, benefit or reimbursement plan (excluding Medicare benefits
         provided by the Federal Government); and if Coordination of
         Benefits for medical expenses is indicated in the Schedule or
         Declarations.

        56. Thus, the Progressive Insurance coordination provision applies only “to the

        extent that similar benefits are paid or payable under any other insurance…”

        57. To the extent that the Plan has a right of reimbursement from either

        Progressive Insurance or from MACKENZIE BROWN’S third-party recovery,

        the expenses advanced by the Plan are not ultimately “paid or payable” within

        the meaning of the Progressive Insurance insurance contract, and those advanced

        expenses are not subject to coordination by Progressive Insurance as a result.

        58. Therefore, Progressive Insurance is not entitled to coordination under the

       terms of its insurance contract, and it would be appropriate for the Court to

       determine that MACKENZIE BROWN is entitled to reimbursement from

       Progressive Insurance for any expenses she must reimburse the Plan from her

       third-party recovery.

             Wherefore, MACKENZIE BROWN, requests this Honorable Court to

       determine that she is entitled to reimbursement from Progressive Insurance of any




                                                13
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.14 Filed 01/28/21 Page 14 of 20




       expenses she must reimburse to the Plan from her tort recovery, and to award

       MACKENZIE BROWN any applicable costs, interest, and attorney fees.

                                  COUNT IV: NEGLIGENCE

        65. Plaintiff adopts and incorporates by reference each and every allegation

        contained in the General Allegations of this Complaint as if more specifically set

        forth herein, word for word and paragraph by paragraph.

        66. That on or about the 1st day of February, 2020, Plaintiff, MACKENZIE

        BROWN, was a driver of a 2017 Hyundai Sonata traveling northbound on S.

        Center Road at or near its intersection with Court Road in the City of Burton,

        County of Genesee, State of Michigan when the Defendant, BRADLEY GATES,

        did operate a 2008 Chevrolet Equinox motor vehicle that failed to make proper

        observations when pulling out of a driveway, failed to yield the right of way to

        your Plaintiff, thereby striking the front and side of Plaintiff’s vehicle causing

        serious and permanent injuries to your Plaintiff as hereinafter alleged.

        67. That it then and there became and was the duty of Defendant, BRADLEY

        GATES, to drive said motor vehicle with due care and caution in accordance with

        the statutes of the State of Michigan and the rules of the common law applicable

        to the operation of motor vehicles, but that, notwithstanding said duties, your

        Defendant did breach and violate the same in one or more of the following

        particulars:




                                                14
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.15 Filed 01/28/21 Page 15 of 20




                  a.    Failing to stop in an assured clear distance;

                  b.    Driving said motor vehicle on the highway at
                        a speed greater than would permit her to bring
                        it to a stop within the assured clear distance
                        ahead, contrary to the provisions of MCL
                        257.627;

                  c.    Driving at an excessive and unlawful speed;

                  d.    Failing to drive said motor vehicle at a careful
                        and prudent speed, not greater than was
                        reasonable and proper, having due regard to
                        the traffic, surface and width of the highway
                        and other conditions then and there existing;

                  e.    Failing to keep a proper or any lookout for
                        traffic when Defendant knew or should have
                        known that such failure would endanger the
                        life and lives of other persons along and upon
                        said highway;

                  f.    Driving a vehicle on a highway recklessly,
                        with gross negligence and with willful or
                        wanton disregard for the safety of others in
                        violation of MCL 257.626 et. seq.

                  g.    Failing to have said automobile equipped
                        with brakes adequate to control its movement
                        and stop and hold it as required by MCL
                        257.705 or in the alternative, failing to use
                        said equipment;

                  h.    In failing to keep said vehicle under control
                        at all times relevant to this matter;

                  i.    In otherwise negligently failing to exert that
                        degree of care, caution, diligence and
                        prudence as would be demonstrated by a
                        reasonably prudent person under the same or



                                              15
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.16 Filed 01/28/21 Page 16 of 20




                          similar circumstances and in otherwise
                          causing the injuries and damages to your
                          Plaintiff as hereinafter alleged; and

                   j.     In other manners as yet unknown to Plaintiff
                          but which will become known during the
                          course of discovery.

        68. That Defendant, BRADLEY GATES, is vicariously liable for the negligent

       acts and/or omissions of the Defendant, CONNIE CLEMONS, by virtue of the

       terms of the applicable Owners Liability Statute.

        69. That as a direct and proximate result of the negligent acts and/or omissions

       on the part of Defendant, BRADLEY GATES, your Plaintiff, MACKENZIE

       BROWN, was caused and will be caused in the future to suffer with severe,

       grievous and permanent personal injuries, disability, damages, serious impairment

       of bodily functions and permanent, serious disfigurement, the full extent and

       character of which are currently unknown but, which may include but, are not

       necessarily limited to the following:

                   a.     Injuries to her head, neck and back;

                   b.     Injuries to the right upper extremity including
                          a fractured right wrist with surgical
                          intervention and hardware;

                   c.     Subsequent surgical intervention to remove
                          right upper extremity hardware;

                   d.     Injuries to and about the entire musculo-
                          skeletal system and sequelae;




                                                16
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.17 Filed 01/28/21 Page 17 of 20




                   e.     Residual scarring and sequelae;

                   f.     Any and all other manners of internal and
                          external injuries;

                   g.     Pain, suffering, discomfort, disability, and
                          extreme physical and emotional suffering;

                   h.     Severe and continuing          embarrassment,
                          humiliation,   anxiety,        tension   and
                          mortification;

                   i.     Loss of the natural enjoyments of life;

                   j.     Aggravation of pre-existing conditions; and

                   k.     Damages in excess of those provided under
                          the Michigan No-Fault Act.

       70.   That as a direct and proximate result of Defendant’s negligence and unlawful

       conduct, your Plaintiff has been required to undergo various and certain medical

       procedures and will be required to undergo like treatment in the future.

             WHEREFORE, Plaintiff, MACKENZIE BROWN, prays that this Honorable

       Court award him damages against Defendant, BRADLEY GATES, in whatever

       amount in excess of Twenty-Five Thousand ($25,000.00) Dollars to which he is

       found to be entitled to receive, together with costs, interest and attorney fees.

                 COUNT V: PERSONAL INJURY PROTECTION BREACH OF

                                          CONTRACT

       71.   Plaintiff, MACKENZIE BROWN, adopts and incorporates by reference each

       and every allegation contained in the previous Counts of this Complaint as if more



                                                 17
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.18 Filed 01/28/21 Page 18 of 20




       specifically set forth herein, word for word and paragraph by paragraph.

       72.    On or about aforementioned place, date, and time, Plaintiff, MACKENZIE

       BROWN, was involved in a motor vehicle accident as described in Count I and

       sustained severe injuries arising therefrom.

       73.    Under the Michigan statues         governing these matters, Defendant

       PROGRESSIVE INSURANCE, as Plaintiff’s no-fault insurer, became liable to pay

       Plaintiff continuing medical benefits, allowable expenses and attendant care,

       rehabilitation expenses and other Michigan No-Fault benefits.

       74.    That as a result of this accident, Plaintiff, MACKENZIE BROWN, incurred

       medical, surgical and hospital expenses, rehabilitation expenses, and other

       allowable expenses.

       75.    Thereafter, Plaintiff, MACKENZIE BROWN, gave the Defendant

       PROGRESSIVE INSURANCE, due notice in writing of said accident and

       requested payments pursuant to the provisions of the Michigan No-Fault Law for

       medical expenses, and all other benefits allowable under the Michigan No-Fault

       Law.

       76.    Plaintiff, MACKENZIE BROWN, kept, performed, and complied with all

       duties of Michigan No-Fault Law.

       77.    That, PROGRESSIVE         INSURANCE, have wholly neglected          and

       unreasonably refused to pay for medical expenses, wage loss, household services




                                               18
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.19 Filed 01/28/21 Page 19 of 20




       and other benefits provided under the Michigan No-Fault Act to Plaintiff,

       MACKENZIE BROWN.

       78.    Plaintiff has performed all conditions precedent to Defendant’s performance,

       and Defendant is in breach of the insurance contract and/or applicable Michigan

       Law.

       79.    Plaintiff is claiming damages for any and all other items of loss and damage

       Plaintiff may be entitled to receive under the law as a result of Defendants’

       breaches.

       80.    Plaintiff is entitled to costs and interest pursuant to MCL 500.3142, judgment

       interest, and attorney fees pursuant to MCL 500.5148(1).

              WHEREFORE, Plaintiff, MACKENZIE BROWN, prays that this Honorable

       Court render a Declaratory Judgment that the Defendant, PROGRESSIVE

       INSURANCE, is now liable for accrued and accruing medical benefits, allowable

       expenses and attendant care, rehabilitation expenses, and other Michigan No-Fault

       benefits according to the terms of the policy and/or statutes of the State of

       Michigan; and further, award Plaintiff, MACKENZIE BROWN, damages against

       Defendant, PROGRESSIVE INSURANCE, in whatever amount in excess of

       Twenty Five Thousand ($25,000.00) Dollars to which he is found to be entitled to

       receive, together with interest, costs and attorney fees.




                                                19
Case 4:21-cv-10192-SDD-RSW ECF No. 1, PageID.20 Filed 01/28/21 Page 20 of 20




                                       JURY DEMAND

            NOW COMES the Plaintiff, MACKENZIE BROWN, by and through her

       attorneys, THE SAM BERNSTEIN LAW FIRM, PLLC, and hereby respectfully

       demands a Trial by Jury in the above-entitled cause of action.

                                             Respectfully submitted,

                                             THE SAM BERNSTEIN LAW FIRM,

                                             PLLC


                                             MARK E. SISSON (P75250)
                                             THE SAM BERNSTEIN LAW FIRM,
                                             PLLC
                                             Attorneys for Plaintiffs
                                             31731 Northwestern Highway, Suite 333
                                             Farmington Hills, MI 48334
                                             248-985-0975 / Fax: (248) 737-4392
                                             Secretary: 248-737-8400 (x1042)
                                             msisson@sambernstein.com
                                             bwinston@sambernstein.com

       Dated: January 28, 2021




                                               20
